Case: 16-50932      Document: 00514027526         Page: 1    Date Filed: 06/09/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 16-50932
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 9, 2017

UNITED STATES OF AMERICA,                                                Lyle W. Cayce
                                                                              Clerk
              Plaintiff - Appellee

v.

JOSHUA LEE BRADFORD,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:07-CR-85-1


Before DAVIS, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Two federal courts have sentenced Joshua Lee Bradford for possession
with the intent to distribute methamphetamine. The first court, sitting in the
Eastern District of Texas, imposed a 292-month sentence in June 2007, for an
offense that took place in December 2006. The Eastern District later reduced
this sentence to 195-months in January 2008.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50932      Document: 00514027526          Page: 2    Date Filed: 06/09/2017



                                     No. 16-50932
      The second court, sitting in the Western District of Texas, imposed an
additional 195-month sentence in June 2008, for an offense that took place in
February 2007. This was a below-guideline sentence that was intended to, in
part, provide parity between the two districts. The Western District further
ordered that the two sentences run concurrent.
      In 2014, the United States Sentencing Commission passed a retroactive
amendment to the United States Sentencing Guidelines, which made Bradford
eligible for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2). Bradford
moved to have his sentenced reduced in both districts. The Eastern District
granted Bradford’s motion. The Western District denied it.
      The Western District was well-aware that its denial put it in conflict with
the Eastern District, and provided the following explanation:
      Defendant’s original guideline range was 360 months to life. His
      195-month sentence was imposed to provide parity with a similar
      sentence imposed in the Eastern District of Texas, which was used
      to provide relevant conduct in this case. Although Defendant is
      eligible for a reduction under [18 U.S.C. § 3582(c)(2)], and was
      awarded a reduction in the Eastern District of Texas, the
      undersigned is persuaded such a reduction is unwarranted after
      consideration of the factors under 18 U.S.C. [§] 3553 in light of
      Defendant’s criminal history and the need to protect the public.
Bradford now argues that the Western District’s denial created “unwarranted
sentence disparities” 1 and should be reversed.
      We review a district court’s denial of an 18 U.S.C. § 3582(c)(2) motion for
abuse of discretion. 2 A district court abuses its discretion when it fails to weigh
the relevant sentencing factors listed in 18 U.S.C. § 3553(a). 3 The actual




      1 See 18 U.S.C. § 3553(a)(6).
      2 United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011).
      3 See ibid.

                                            2
     Case: 16-50932         Document: 00514027526        Page: 3     Date Filed: 06/09/2017



                                        No. 16-50932
weighing of those factors, however, is “left to the sound discretion of the trial
court.” 4
       In this case, the Western District recognized that its denial created
sentence disparities, but prioritized the need to protect the public. Both are
relevant 18 U.S.C. § 3553(a) factors, and neither is paramount. 5 The district
court’s decision to depart with parity – sound or unsound – did not constitute
an abuse of discretion.
       AFFIRMED.




       4   See United States v. Hernandez, 645 F.3d 709, 712 (5th Cir. 2011).
       5   See 18 U.S.C. § 3553(a)(2)(C), (a)(6).
                                               3